SEC File No: 333-171041 Cusip No: 70285B 104 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one):o Form 10-Ko Form 10-KSBo Form 20-Fo Form 11-K oForm 10-Qo Form10-Do Form N-SARo Form N-CSR For Period Ended: March 31, 2011 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR oFor the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Passionate Pet, Inc. Full Name of Registrant Former Name if Applicable 18871 Teller Avenue Address of Principal Executive Office (Street and Number) Irvine, CA92012 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) o(a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x(b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and o(c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Registrant has been unable to complete its Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 within the prescribed time because of delays in completing the preparation of its financial statements and its management discussion and analysis. Therefore, the Registrant requires additional time in order to prepare and file its Form 10-Q. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification John Dunn(949) 851-0777 (Name)(Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). xYeso No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ?o Yesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Passionate Pet (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 16, 2011 By: /s/John Dunn John Dunn, Chief Executive Officer
